Title: From Thomas Jefferson to Abigail Adams, [November 1786]
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris [Nov. 1786]

I am never happier than when I am performing good offices for good people; and the most friendly office one can perform is to make worthy characters acquainted with one another. The good things of this life are scattered so sparingly in our way that we must glean them up as we go. Yourself and Madame de Corny then must avail yourselves of the short time she will remain in London to make each other happy. A good heart and a good head will ensure her a place in your esteem. I have promised it to her: and she has yet a better title, a high respect for your character. I asked her to carry me in her pocket, that I might have the pleasure of bringing you together in person; but on examining the treaty of commerce, she found I should be contraband; that there might be a search—and seizure—and that the case would admit very specially of embarras. So instead of my having the honour of presenting her to you, she will have that of putting this into your hands, and of giving you assurances of her esteem and respect, with which permit me to mingle those of, dear Madam, your most obedient and most humble servant,

Th: Jefferson

